Citation Nr: 1503717	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-34 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczk, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  In July 2014, he testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The claim based on new and material evidence for service connection for an acquired psychiatric disorder will be reopened and REMANDED to the RO.


FINDINGS OF FACT

1.  In an unappealed November 2008 rating decision, service connection for PTSD was denied.  

2.  Evidence received since the November 2008 rating decision contains evidence not previously considered that has suggests a nexus between an in-service incident and a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence having been received, the service connection claim for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Historically, the RO denied service connection for PTSD in November 2008.  The Veteran did not file a timely notice of disagreement within one year.  Thus, the November 2008 claim became final.  

In denying the Veteran's claim in November 2008, the RO found a lack of evidence of a nexus between the reported stressor, the Veteran's participation in clean-up of an aircraft accident scene in service, and a current diagnosis of PTSD.  Since that time, he has submitted evidence which suggests such a nexus.  Specifically, in a February 2010 letter, a VA psychologist who had treated the Veteran since 2007 wrote that he had a current diagnosis of PTSD which was related to an in-service stressor.  

The Board finds that new and material evidence to reopen service connection for a psychiatric disorder has been received.  The February 2010 letter both contains a current diagnosis of PTSD and suggests this disorder may be related to service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this VA clinical notation confirms a current diagnosis of a psychiatric disorder which may be related to service, which was the basis of the prior final denial of service connection.  Therefore, the claim is reopened.

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  


ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of service connection for an acquired psychiatric disorder is granted.  The appeal is allowed to this extent only.  


REMAND

As the claim is being reopened and considered based on all the evidence of record, the Board finds that a remand is needed.  First, VA medical treatment records indicate the Veteran is in receipt of Social Security Administration (SSA) disability (SSDI) benefits.  Review of the record does not indicate the SSA records have been obtained.  

Next, the evidence is in conflict on whether the Veteran's current psychiatric disorder is related to service.  An August 2008 VA examiner diagnosed PTSD but found that it was not related to service.  In a February 2010 letter, a treating VA psychologist found that PTSD was related to a non-combat situation but offered little more than it was due to the aftermath of an airplane crash.  

At this juncture, the Veteran's stressor, asserted as participation in an airplane crash clean-up, has not been verified and his story has reflected some inconsistencies with the contemporaneous record (such as, he reported that the bodies were still in the airplane but the Mishap Report reflects that the pilots ejected and received fatal injuries on ground impact).  Therefore, further attempts should be undertaken to verify the Veteran's participation in the clean-up.  In addition, an examination is needed to determine if there is a link between the Veteran's current symptoms and the claimed in-service stressor.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and obtain a copy of any decision to grant SSA benefits to the Veteran and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Attempt to verify the Veteran's stressor that he was involved in the clean-up of an airplane crash on July 14, 1977, approximately 40 miles from the Gila Bend Air Force Auxiliary Field.

 3.  Schedule the Veteran for an examination to determine whether there is a link between his current psychiatric symptoms and the claimed in-service stressor.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record. 

If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


